Citation Nr: 0531674	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant and F.W.




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1970.  He died in November 1997.  The appellant is his 
surviving spouse.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied connection for the cause of 
the veteran's death.  

The appellant duly appealed the RO's determination and in 
August 1999, she testified at a Board hearing at the RO 
before the undersigned Veterans Law Judge.  In October 1999, 
the Board remanded the matter for additional evidentiary 
development.  In a December 2000 decision, the Board denied 
service connection for the cause of the veteran's death.  In 
April 2001, the Vice Chairman of the Board denied the 
appellant's motion for reconsideration.  38 U.S.C.A. §§ 7103, 
7104 (West 2002); 38 C.F.R. §§ 20.1000, 20.1001 (2005).

The appellant appealed the Board's December 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court, in 
April 2001, a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a motion for 
remand in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2001 order, the 
Court granted the motion, vacated the Board's December 2000 
decision, and remanded the matter to the Board.

Thereafter, the Board reconsidered the appellant's claim.  In 
a May 2002 decision, the Board again denied service 
connection for the cause of the veteran's death.  The 
appellant again appealed the Board's decision to the Court.  
In a January 2004 order, the Court found that VA had failed 
to comply with the VCAA duty to notify.  Thus, the Court 
vacated the Board's May 2002 decision and remanded the matter 
to the Board for readjudication.  

In January 2005, the Board remanded the matter to the RO for 
due process considerations, including affording the appellant 
the opportunity to appear at a local hearing.  After she and 
her attorney were notified of the time and date of the 
hearing by mail, the attorney cancelled the hearing request.  
In a May 2005 letter, he indicated that the appellant would 
provide a medical opinion in lieu of a personal hearing.  

In June 2005, the appellant, through her attorney, submitted 
a medical opinion from a private physician.  The RO 
thereafter obtained an advisory medical opinion from VA's 
Chief Public Health and Environmental Hazards Officer.  A 
copy of this medical opinion was provided to the veteran's 
attorney in August 2005.  

In a September 2005 letter, the veteran's attorney confirmed 
that the appellant did not wish to appear at a personal 
hearing and asked that the appeal be forwarded to the Board 
for appellate review.  The Board accepts such communication 
as a waiver of initial RO consideration of the June 2005 
medical opinion.  38 C.F.R. § 19.31 (2005).  In conformance 
with the appellant's request, the Board will proceed with 
consideration of the appeal.  


FINDINGS OF FACT

1.  The veteran died in November 1997 due to complications of 
chronic myelogenous leukemia.

2.  The evidence of record is in equipoise as to whether the 
veteran's chronic myelogenous leukemia was causally related 
to Agent Orange exposure during his active service.


CONCLUSION OF LAW

Chronic myelogenous leukemia was incurred in active military 
service and caused or contributed substantially or materially 
to the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Ace of 2000

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.  In an 
April 2005 letter, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the appellant to identify any 
additional information that she felt would support her claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

In addition to the April 2005 VCAA notification, a review of 
the record shows that VA has repeatedly advised the appellant 
of the evidence of record, the evidence needed to 
substantiate her claim, and the reasons for the denial of her 
claim.  For example, in a January 1998 letter, the RO 
notified the appellant that she would have to submit medical 
evidence showing a link between leukemia and the veteran's 
military service.  In addition, the applicable law and 
regulations and the basis for the denial of the appellant's 
claim were fully set forth in the statement of the case and 
supplemental statements of the case.  The Board's December 
2000 and May 2002 decisions, though subsequently vacated, 
also contained a full discussion of the requirements of the 
law and of the adequacy or inadequacy of the evidence of 
record as a basis for determining the appellant's 
entitlement.  For the foregoing reasons, the Board finds that 
VA has satisfied its notification duties to the appellant 
under the VCAA.  

In that regard, it is noted that the original rating decision 
on appeal which denied the veteran's claim was dated in May 
1998, prior to the enactment of the VCAA.  Obviously, 
therefore, the appellant did not receive a VCAA notice prior 
to the initial rating decision denying her claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, the 
appellant is represented by counsel and has been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices.  
Therefore, the Board finds that to decide the appeal at this 
time would not be prejudicial to the appellant.  Neither the 
appellant nor her attorney have argued otherwise.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
due process concerns with respect to VCAA notice must be pled 
with specificity).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the appellant.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2005).  Moreover, VA has obtained thorough medical 
opinions addressing the issue that is central to this appeal, 
namely, whether the onset of the veteran's fatal leukemia was 
related to Agent Orange exposure during service.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

The veteran's service medical records, including the report 
of physical examination performed at the time of separation 
from service, contain no reference to complaints or findings 
attributed to leukemia.

The veteran filed his original application for VA disability 
compensation in October 1972, claiming service connection for 
headaches.  His application is silent for any mention of 
leukemia, as is medical evidence obtained in connection with 
the claim.  

In a March 1973 rating decision, the RO granted service 
connection for cluster headaches and assigned an initial 10 
percent rating, effective October 5, 1972.  The rating was 
subsequently raised to 30 percent from October 1974 and to 50 
percent from June 1977, followed by a reduction to 30 
percent, effective June 1, 1987.

The veteran was hospitalized at a VA facility in December 
1972 and from April to May 1973 for evaluation and treatment 
of headaches.  He underwent VA medical examinations for 
compensation purposes in 1975, 1976, 1977, 1982, and 1987.  
No complaints or findings attributable to leukemia were 
recorded on these occasions.

In December 1997, the veteran died from chronic myelogenous 
leukemia and respiratory failure.  According to the 
certificate of death, no autopsy was performed.

Later that month, the appellant submitted an application for 
Dependency and Indemnity Compensation benefits, seeking 
service connection for the cause of the veteran's death.  

In support of her claim, VA obtained medical records from the 
Dana Farber Cancer Institute in Boston, Massachusetts, 
covering the period from February 1992 through August 1997.   
Most were prepared by R. Soiffer, M.D.; others were prepared 
by C. Canning, P.A.  According to the report of the initial 
consultation performed in February 1992, the veteran had been 
well until November 1991, when he noted fatigue.  He was 
thought to have walking pneumonia and was treated 
unsuccessfully with antibiotics.  He continued to have 
persistent fatigue and developed easy bruisability.  He had 
noticed an 11-pound weight loss over several months.  He was 
seen in his physician's office where a white blood cell count 
of 600,000 was found.  A bone marrow biopsy was consistent 
with chronic myelogenous leukemia.  An allogeneic bone marrow 
transplant was performed the following month.  Subsequent 
records describe various forms of therapy for leukemia.

Medical reports from the Brigham and Women's Hospital in 
Boston, Massachusetts, covering the period from September 
through November 1997 are also of record.  Medical records 
from P. S. Unger, M.D., of the Vermont Center for Cancer 
Medicine, Inc., dated from June 1995 through June 1997 have 
been received, as have office records from H. L. DeMoss dated 
from March 1988 through October 1996.

The appellant testified before the undersigned at a Travel 
Board hearing at the RO in August 1999.  She testified that 
the veteran had served in Vietnam at some point during the 
period from 1967 to 1970, during which time he had been 
exposed to Agent Orange.  She expressed a belief that the 
exposure to Agent Orange could have been a contributing 
factor in the development of leukemia.  She related that the 
veteran had gotten ill with cancer in 1991 and had had a 
fairly rapid course after that.  She reported that he had 
never really gone into remission after his first bone marrow 
transplant in March 1992 and that after other therapy his 
only hope had been a second bone marrow transplant, which he 
didn't survive.

A September 1997 statement was received from Dr. Unger in 
support of the appellant's claim which asserted in pertinent 
part:

I have reviewed [the veteran's] service record, 
made available to me by his wife, and understand 
that he had fairly heavy exposure to Agent Orange 
and other herbicides during his tour of duty in 
Vietnam.  It is well known that Agent Orange was 
also contaminated with other agents such as Dioxin 
and mixed with petroleum products giving him a 
chronic exposure to these agents as well.  Based on 
that, and the type of leukemia he had, I feel it is 
most likely that this exposure caused his leukemia 
and that he would not have suffered his problems 
from this had he not been exposed to these 
chemicals.

The Board remanded the appeal to the RO in October 1999 for 
additional development of the evidence, including a request 
that the RO ask Dr. Unger to elaborate on the medical basis 
for his opinion and provide copies of all medical records 
relied on for his conclusions.  The RO was asked to request 
that the appellant identify any additional VA and private 
treatment records for procurement by the RO.  The RO was 
asked to obtain a copy of relevant documents from the Social 
Security Administration and to forward the file for review by 
a VA physician to determine the etiology of the veteran's 
leukemia.

Pursuant to the remand, the RO mailed a letter to Dr. Unger 
on December 2, 1999, requesting further information 
concerning the basis for the doctor's belief that the veteran 
had been exposed to Agent Orange in service and that such 
exposure had been etiologically related to chronic 
myelogenous leukemia.  No response was received.  In an 
October 2000 letter, the appellant commented on the failure 
of Dr. Unger to reply, stating that she had tried numerous 
times to contact him but to no avail.

In response to a request for further information concerning 
the medical providers who had treated the veteran, the 
appellant in January 2000 provided a list of physicians and 
hospitals.  Records from all of the physicians or medical 
facilities named were already on file, except for the VA 
Hospital in White River Junction, Vermont.  The RO requested 
records from that facility, which replied that no medical 
records for the period from 1991 to 1997 were available for 
the veteran.

The RO undertook a series of requests to the Social Security 
Administration for documents involving awards and supporting 
medical evidence.  In response to letters dated in December 
1999 and in January and February 2000, the Social Security 
Administration reported in June 2000 that no records were 
available.

The RO requested in June 2000 that a physician at the White 
River Junction VA Medical Center provide a written opinion as 
to the etiology of the veteran's leukemia.  The first 
response was handwritten and unfortunately illegible.  At the 
request of the RO, in August 2000, the physician provided the 
following typewritten opinion:  

I have reviewed the folder on [the veteran] who had 
chronic myelogenous leukemia.  The diagnosis is 
unquestionable, that it was the cause of his death.  
The cause of chronic myelogenous leukemia is 
unknown, but it has been seen in people exposed to 
radiation.  I could not glean from [the veteran's] 
chart whether he had been exposed to radiation.  As 
yet, there is no hard evidence that toxic chemicals 
including petroleum products or viruses cause CML, 
although there was a lot of provocative data.  I do 
believe that it will turn out that exposure to 
things like benzene and other chemicals, and 
perhaps even an oncogenic virus, may cause CML.  
CML-type bone marrow conditions have also been seen 
after chemotherapy.  As far as I can tell, [the 
veteran] was not exposed to radiation, benzene or 
alkylating agents before he got his CML.  The list 
of diseases found related to herbicides does not 
include CML, nor does the list of diseases for 
which Agent Orange exposure has been associated.  
Therefore, I do not believe there is evidence that 
[the veteran's] extensive exposures in the service 
to Agent Orange and to herbicides or petroleum 
products could be proven as etiological factors for 
his CML.  I do believe though that these exposures 
are still an intriguing possibility, but the data 
is just not present at this time to implicate 
herbicides and/or Agent Orange.  If you're exposed 
to radiation, which many of these servicemen were, 
then that would be a different story.  Radiation 
has been associated definitively with CML, and this 
exposure should be investigated.

In June 2005, the appellant submitted a medical opinion from 
Deborah Hamilton, MD, MSPH.  Dr. Hamilton explained that she 
had a background in clinical care, academic training in 
research methods, statistics, epidemiology and clinical 
trials.  She indicated that she had reviewed the veteran's 
history and the available medical research.  Based on this 
review, Dr. Hamilton indicated that there was strong evidence 
that the veteran's exposure to Agent Orange and other 
herbicides led to his development and subsequent demise from 
CML.  

In her opinion, Dr. Hamilton explained that all white blood 
cells, including both lymphocytes and monocytes, were derived 
from stem cells in the bone marrow.  Such white blood cells 
were part of the body's immune system and helped to fight 
infections.  In both CML and CLL, there was an overgrowth and 
change in the genetic programming of the white blood cells.  
Such overgrowth and genetic change were from mutagenic 
events, which were changes in the DNA of the cells from 
substances that react with the cell.  Dr. Hamilton quoted 
medical literature noting that nearly all malignancies 
resulted form a series of mutagenic events, which culminated 
in full malignant transformation.  She noted that substances 
that were mutagenic or carcinogenic included radiation and 
toxins in the environment.  She noted that although multiple 
mutagenic events were thought to cause most cancers, CML 
resulted in most cases from a single mutagenic event that was 
acquired from the environment.  This caused a fusion between 
two different chromosomes, and was present in over 90% of 
patients with CML, but was also seen in patients with CLL.  

Dr. Hamilton noted that she had reviewed the Institute of 
Medicine (IOM) report on the health effects on veterans from 
herbicides used in Vietnam.  She noted that the report noted 
a positive association between CLL, lymphomas, and multiple 
myeloma and herbicide exposure, based on the effect of the 
herbicide's causing mutagenic effects on the cells of the 
lymphoreticular system.  She noted that the IOM report noted 
that such cancers were studied together as lymphoreticular 
cancers because of their low incidence; the IOM could not 
reach separate conclusions about each of these cancers and 
their relationship to herbicide exposure.  Dr. Hamilton 
argued that since lymphoreticular cancers arose from the same 
stem cells and the mutagenic effects of the herbicides had 
the same biologic plausibility for all of these cancers, all 
of the lymphoreticular cancers, including CML, had a positive 
association with herbicide exposure.  

Dr. Hamilton explained that the incidence of CLL was twice 
that of CML.  These rates became more acute when broken down 
by age and race.  She indicated that the significance of the 
incidence rates became apparent when studies of Vietnam 
veterans were reported.  First, the majority of Vietnam 
veterans were Caucasian males, which had the lowest incidence 
rates for CML compared to other types of leukemias.  Since 
CML was a more uncommon cancer, fewer individuals were 
available to be in research studies.  This resulted in 
insufficient statistical power to find any association 
between exposure to herbicides and CML, must less a positive 
association.  CLL, on the other hand, had a much higher 
incidence overall, which greatly increased the chances of 
finding a positive association.  

Dr. Hamilton noted that Agent Orange was contaminated with 
dioxin (tetrachlorodibenzo-p-dioxin or TCDD) from the 
manufacturing process.  This substance was considered to be a 
carcinogen to humans and affected gene regulation of the 
cells, including white blood cells.  Thus, she indicated that 
there was research and biologic plausibility that strongly 
linked TCDD present in Agent Orange to the development of 
CML.  

In summary, Dr. Hamilton indicated that 

[t]here are multiple factors showing a positive 
association between [the veteran's] exposure to 
Agent Orange and other herbicides and his 
development of CML.  The time period and type of 
his military service are consistent with heavy 
exposure.  [The veteran] suffered multiple 
continuous medical problems that developed two 
years post-military service that continued until 
his death; with his early medical illnesses being 
attributed to his Vietnam service and the final 
medical illness, CML, developing within the 
predicted time period from exposure to Agent 
Orange, the other herbicides, and the contaminant 
TCDD.  All of these herbicides and dioxins, 
including TCDD, have all been found to be damaging 
to cell tissue in human and animal studies.  Other 
cancers that can arise from stem cells in the 
lymphoreticular system have been found to have a 
positive causal association.  

CML also arises from stem cells and is part of the 
lymphoreticular system.  The numbers of people who 
develop CML are much smaller than the other types 
of leukemias and lymphomas in adults, therefore 
finding enough people who served in Vietnam and 
develop CML will be exceedingly small.  The studies 
of other leukemias and lymphomas, which are much 
more prevalent in the US have found positive causal 
associations.  After reviewing and presenting the 
available research, it is my professional opinion 
that there is strong evidence that [the veteran's] 
exposure to Agent Orange and other herbicides led 
to his development and subsequent demise from 
[CML].  

In July 2005, VA's Director of Compensation and Pension 
Service referred the veteran's claims folder to the Under 
Secretary for Health for an opinion as to whether the 
veteran's CML could be attributed to his exposure to 
herbicides in service.  In an August 1, 2005, memorandum, the 
Under Secretary of Health responded that a recent study by 
the Institute of Medicine (IOM) had concluded that there was 
inadequate or insufficient evidence to determine whether an 
association existed between exposure to herbicides and 
leukemia, other than chronic lymphocytic leukemia (CLL).  
Thus, she indicated that although it was possible that the 
veteran's CML was due to exposure to herbicides in Vietnam, 
she could not state that it was likely or at least as likely 
as not that the disease resulted from such exposure.  

In an August 2005 letter to the RO, VA's Director of 
Compensation and Pension Service noted that an opinion had 
been requested from the Under Secretary for Health concerning 
a relationship between CML and exposure to herbicides.  The 
Director indicated that:  

      The memorandum dated August 1, 2005, states in 
their opinion it is possible that the veteran's CML 
was due to exposure to herbicides in Vietnam but we 
cannot state that it is likely or at least as 
likely as not that the disease resulted from such 
exposure.  According to the memorandum, the 
recently-issued Institute of Medicine (IOM), 
National Academy of Science (NAS), report on 
herbicides used in Vietnam, Veterans and Agent 
Orange, Update 2004 concluded that there was 
inadequate or insufficient evidence to determine 
whether an association exists between exposure to 
herbicides and leukemia other than chronic 
lymphocytic leukemia.  This assessment was based on 
information obtained from extensive review of the 
scientific and medical literature.

      The VA by law and precedent gives a lot of 
weight to the IOM findings on health effects from 
exposure to herbicides used in Vietnam.  As a 
result of this opinion, and following a review of 
the evidence in its entirety, it is the opinion of 
this Service that at this time a grant of service 
connection for CML as a result of exposure to 
herbicides is not warranted.  

II.  Laws and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  Before an award of dependency and indemnity 
compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including leukemia, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2005).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain chronic diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2005).

Effective October 16, 2003, chronic lymphocytic leukemia was 
added to the list of diseases for which entitlement to 
service connection is presumed for veterans exposed to 
herbicide agents, to include Agent Orange.  See 68 Fed. Reg. 
59,540- 59,542 (October 16, 2003).  VA concluded, however, 
that there was insufficient or inadequate evidence of an 
association between exposure to herbicides and other forms 
of leukemia.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 - 27,641 (May 
20, 2003).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock 
v. Brown, 10 Vet. App. 155 (1997).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

As set forth above, the appellant argues that service 
connection for the cause of the veteran's death is warranted 
on the basis that the veteran developed fatal CML as a result 
of exposure to Agent Orange in Vietnam.  

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  It is 
therefore presumed that he was exposed to Agent Orange in 
Vietnam, in the absence of affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(a)(6) (2005).  Nonetheless, 
because CML is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e), presumptive service connection for CML due to 
Agent Orange exposure is not warranted.  

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for CML on a direct basis is 
warranted.  Brock, 10 Vet. App. at 160.  

In that regard, the record shows that CML was not present 
during the veteran's active service for manifest to a 
compensable degree within the first post-service year.  The 
appellant does not argue otherwise.  Indeed, the record shows 
that the veteran was not diagnosed as having CML until 1992, 
more than 20 years after his separation from active service.  

Although the record shows that CML was not present in service 
or for many years thereafter, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the veteran's CML and any incident of 
service, including Agent Orange exposure, service connection 
may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 
(1992).

In view of the foregoing, the Board has carefully reviewed 
the medical evidence of record, with particular attention to 
the etiology of the veteran's fatal CML.  As set forth above, 
conflicting medical opinions have been received.  

In support of her claim, the appellant has submitted two 
medical opinions which strongly support a causal relationship 
between the veteran's fatal CML and his exposure to Agent 
Orange.  

Specifically, in a September 1997 statement, Dr. Unger 
indicated that after reviewing the veteran's medical history, 
including his service record, it was his opinion that the 
veteran's fatal CML "most likely" resulted from his 
exposure to Agent Orange in Vietnam.  

In addition, in a lengthy June 2005 opinion, Dr. Hamilton 
indicated that after reviewing the available research, it was 
her professional opinion that there was "strong evidence" 
that the veteran's exposure to Agent Orange and other 
herbicides led to his development and subsequent demise from 
CML.  

On the other hand, the record contains two opinions from two 
VA physicians acknowledging that although it is possible that 
the veteran's CML was due to Agent Orange exposure in 
Vietnam, there was insufficient data to prove such a 
connection.  

Specifically, in June 2000, a VA physician noted that the 
cause of the veteran's fatal CML was unknown.  He noted that 
although there a lot of provocative data, there was not yet 
"hard evidence" that toxic chemicals caused CML.  
Therefore, he indicated that the etiological relationship 
between the veteran's exposure to Agent Orange and his fatal 
CML could not be proven.  Nonetheless, he indicated that it 
was "still an intriguing possibility."  

In August 2005, the VA Under Secretary of Health conceded 
that although it was possible that the veteran's CML was due 
to exposure to herbicides in Vietnam, there was inadequate or 
insufficient evidence to determine whether an association 
existed between exposure to herbicides and leukemia, other 
than chronic lymphocytic leukemia.  Thus, she indicated that 
she could not state that it was likely or at least as likely 
as not that the disease resulted from such exposure.  

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  

In that regard, the Board notes that all of the physicians 
who provided opinions in this case are clearly competent to 
render a medical opinion as to the relationship between the 
veteran's exposure to Agent Orange and his fatal CML.  The 
Board further observes that all of the physicians who 
provided medical opinions based their conclusions on a review 
of the pertinent medical history and a review of the 
available medical literature.  All physicians gave detailed 
rationales for their conclusions.  

Both Dr. Unger and Dr. Hamilton, however, expressed clear and 
unequivocal opinions regarding a positive relationship 
between the veteran's exposure to Agent Orange and his fatal 
CML.  Dr. Unger indicated that the etiological relationship 
was "most likely" and Dr. Hamilton indicated that there was 
"strong evidence" of an etiological relationship.  

On the other hand, the opinions expressed by both the VA 
physician and the Under Secretary for Health were equivocal.  
Both physicians acknowledged that it was possible that the 
veteran developed CML as a result of Agent Orange exposure; 
however, both indicated there was insufficient data on which 
to base such a conclusion definitively.  

As indicated above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for the appellant to prevail, there need 
not be a preponderance of the evidence in her favor, but only 
an approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the medical opinions set forth above, 
such a conclusion cannot be made in this case.  Thus, the 
evidence is deemed to be in relative equipoise as to whether 
the veteran's fatal CML was causally related to his exposure 
to Agent Orange in service.  With reasonable doubt resolved 
in favor of the appellant, service connection for the cause 
of the veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


